DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a communication device" in claims 17-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The communication device is described in the specification as a tablet or a phone or a similar device or a sound sensor (see paragraph 39).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation determining… an estimated sound level value for each of a plurality of demand levels of the outdoor unit…, and the claim also recites determining… demand levels of the outdoor unit from the estimated sound level values… which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 18-21 are rejected by virtue of being dependent upon the rejected base claim.

In claims 1, 8, and 17, the terms "first demand level(s) or demand level(s)" are confusing because it is unclear what is included in the meaning of demand levels and hence which renders the claims indefinite. The term "demand level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In claims 1-21, the terms "first/second/ demand level(s)" create a confusion whether the term applies to sound, or capacity of the outdoor unit or any other parameter associated with the outdoor unit. Also the above mentioned terms “demand level(s)” are not known to one of skill in the art to have a prescribed meaning.    Appropriate correction is required.
Claims 2-7, 9-16, and 18-21 are rejected by virtue of being dependent upon the rejected base claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta (US 2015/0300684 A1).
In regards to claim 2, Mehta teaches a sound level control system (see fig. 1 and abstract) comprising: a heating, ventilation, and air conditioning (HVAC) system (100) comprising: a controller (controllers 140, 145, 150) and an outdoor unit (at least unit 105) comprising a compressor (110), an outdoor fan (115); and a communication device (controller 150, sensor 135) located at a distance from the outdoor unit (sound level sensor located at a remote location form the unit 105, at the property line, see paragraph 46) and communicatively coupled to the HVAC system (see paragraph 51), wherein the communication device comprises a processor (at least sound controller 150) that is configured to: receive first sound level measurements in response to operating the outdoor unit in one of a cooling mode or heating mode (sensor 135 measures sound in response to compressor operation, see paragraph 40, where the compressor is operated in cooling or heating modes, see paragraphs 35, 27, and 58); determine first demand level for the outdoor unit based on the first sound level measurements (determining maximum sound level limit see paragraphs 31, 53, for sounds generated by compressor or condenser fan, see paragraph 40); transmit the first demand level for the outdoor unit to the controller (controller 140 executes cooling operation based on sound level limits and range determined and set by sound controller 150, see fig. 2 and paragraph 56, which implies that the controller 140 receives the maximum sound demand levels from the sound controller 150 to operate the outdoor unit), wherein the controller is configured to: receive a first instruction related to selective control of the outdoor unit during a first time period (thermostat 145 receives desired temperature and humidity criteria, see paragraph 51, according to which the controller controls the compressor and/or condenser fan speeds, see paragraphs 51 and 23; also determining cooling requirement, see paragraph 79; where the compressor/condenser fan are operated during the time periods of efficiency or standard operating modes, see paragraphs 27, 58); and selectively control the outdoor unit to operate at or below the first demand level during the first time period (operating compressor or condenser fan at maximum RPM based on maximum sound level limit, see paragraph 31 and block 225, fig. 2).
In regards to claim 3, Mehta teaches all the limitations of claim 3 and further discloses that the processor is further configured to: receive second sound level measurements in response to operating the outdoor unit in one of a cooling mode or heating mode (sensor 135 measures sound in response to compressor operation, see paragraph 40, compressor is operated in cooling or heating modes, see paragraphs 35, 27, and 58, where the sound measurements are made repeatedly at step 305, see fig. 3); determine a second demand level for the outdoor unit based on the first sound level measurements (determining maximum sound level limit see paragraphs 31, 53, for sounds generated by compressor or condenser fan , see paragraph 40, during repeated sound measurements after step 320 at step 305, see fig. 3); transmit the second demand level for the outdoor unit to the controller (controller 140 executes cooling operation based on sound level limits and range determined and set by sound controller 150, see figs. 3, 2; and paragraph 56, which implies that the controller 140 receives the maximum sound demand levels from the sound controller 150 to operate the outdoor unit), wherein the controller is configured to: receive a second instruction related to selective control of the outdoor unit during a second time period (thermostat 145 receives desired temperature and humidity criteria, see paragraph 51, according to which the controller controls the compressor and/or condenser fan speeds, see paragraphs 51 and 23; also determining cooling requirement, see paragraph 79; where the compressor/condenser fan are operated during the time periods of efficiency mode or standard operating mode, see paragraphs 27, 58, and the compressor operation control is performed repeatedly at step 325, see fig. 3 and paragraph 66 after returning from steps 305 and 320, see fig. 3); and selectively control the outdoor unit to operate at or below the second demand level during the second time period (operating compressor or condenser fan at maximum RPM based on maximum sound level limit, see paragraphs 66, 31 and block 325, fig. 3).
In regards to claims 6 and 7, Mehta teaches all the limitations of claims 6 and 7 and further discloses that the communication device comprises a sound sensor (135) measures the first sound level measurements at a predefined distance from the outdoor unit, and wherein the predefined distance comprises a distance between the outdoor unit and a property line (sound level sensor located at a remote location form the unit 105, or at the property line, see paragraph 46).
In regards to claim 8, Mehta teaches a method for controlling a sound level control system (see fig. 1 and abstract) of a heating, ventilation, and air conditioning (HVAC) system (100), the method comprising:
communicatively coupling a communication device (controller 150, sensor 135) to the HVAC system (see paragraph 51) comprising a controller (controllers 140, 145, 150) and an outdoor unit (at least unit 105) comprising a compressor (110), an outdoor fan (115);
receiving, by the communication device, first sound level measurements (sensor 135 measures sound, see paragraph 40) from a sound sensor (135) located a predefined distance from the outdoor unit (sound level sensor located at a remote location form the unit 105, or at the property line, see paragraph 46) in response to operating the outdoor unit in one of a cooling or heating modes (sensor 135 measures sound in response to compressor operation, see paragraph 40, where the compressor is operated in cooling or heating modes, see paragraphs 35, 27, and 58);
determining, by the communication device, a first demand level for the outdoor unit based on the first sound level measurements (determining maximum sound level limit, see paragraphs 31, 53, for sounds generated by compressor or condenser fan, see paragraph 40); and
transmitting, by the communication device, the first demand level for the outdoor unit to the controller (controller 140 executes cooling operation based on sound level limits and range determined and set by sound controller 150, see fig. 2 and paragraph 56, which implies that the controller 140 receives the maximum sound demand levels from the sound controller 150 to operate the outdoor unit);
receiving, by the controller, the first demand level for the outdoor unit (controller receives sound level ranges from sound controller after calculations based on sound sensor 135 data, see paragraphs 9-11);
configuring, by the controller, the outdoor unit to operate at or below the first demand level during a first time period (controller applies cooling setting to compressor and condenser fan based on sound level ranges, see paragraph 9-11);
receiving, by the controller, a first instruction related to selective control of the outdoor unit during the first time period (thermostat 145 receives desired temperature and humidity criteria, see paragraph 51, according to which the controller controls the compressor and/or condenser fan speeds, see paragraphs 51 and 23; also determining cooling requirement, see paragraph 79; where the compressor/condenser fan are operated during the time periods of efficiency or standard operating modes, see paragraphs 27, 58);
selectively controlling, by the controller, the outdoor unit to operate at or below the first demand level during the first time period (operating compressor or condenser fan at maximum RPM based on maximum sound level limit, see paragraph 31 and block 225, fig. 2).
In regards to claim 9, Mehta teaches all the limitations of claim 9 and further discloses receiving, by the communication device, second sound level measurements (sensor 135 measures sound, see paragraph 40) from the sound sensor (135) located a predefined distance from the outdoor unit (sound level sensor located at a remote location form the unit 105, or at the property line, see paragraph 46) in response to operating the outdoor unit in one of a cooling or heating modes (sensor 135 measures sound in response to compressor operation, see paragraph 40, where the compressor is operated in cooling or heating modes, see paragraphs 35, 27, and 58, where the sound measurements are made repeatedly at step 305, see fig. 3);
determining, by the communication device, a second demand level for the outdoor unit based on the second sound level measurements (determining maximum sound level limit, see paragraphs 31, 53, for sounds generated by compressor or condenser fan, see paragraph 40, during repeated sound measurements after step 320 at step 305, see fig. 3); and
transmitting, by the communication device, the second demand level for the outdoor unit to the controller (controller 140 executes cooling operation based on sound level limits and range determined and set by sound controller 150, see figs. 3, 2; and paragraph 56, which implies that the controller 140 receives the maximum sound demand levels from the sound controller 150 to operate the outdoor unit);
receiving, by the controller, the second demand level for the outdoor unit (controller repeatedly receives sound level ranges from sound controller after calculations based on sound sensor 135 data, see paragraphs 9-11 and fig. 3);
configuring, by the controller, the outdoor unit to operate at or below the second demand level during a second time period (controller repeatedly applies cooling setting to compressor and condenser fan based on sound level ranges, see fig. 3 and paragraph 9-11);
receiving, by the controller, a second instruction related to selective control of the outdoor unit during the second time period (thermostat 145 receives desired temperature and humidity criteria, see paragraph 51, according to which the controller controls the compressor and/or condenser fan speeds, see paragraphs 51 and 23; also determining cooling requirement, see paragraph 79; where the compressor/condenser fan are operated during the time periods of efficiency or standard operating modes, see paragraphs 27, 58, and the compressor operation control is performed repeatedly at step 325, see fig. 3 and paragraph 66 after returning from steps 305 and 320, see fig. 3);
selectively controlling, by the controller, the outdoor unit to operate at or below the second demand level during the second time period (operating compressor or condenser fan at maximum RPM based on maximum sound level limit, see paragraphs 66, 31 and block 325, fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2015/0300684 A1) as applied to claims 3 and 9 respectively above and further in view of Kim (US 10,060,648 B2).
In regards to claims 4 and 10, Mehta teaches all the limitations of claims 4 and 10 and further teaches operating the refrigeration unit for different sound limits based on a time of day (see paragraphs 57, 77 and claim 6) and setting maximum sound level limits based on a period at night (see paragraph 20).
However, Mehta does not explicitly teach a daytime quiet operating mode.
Kim teaches a system controller (110) that operates the air conditioner to control the noise according to the daytime mode, which does not allow exceeding the environmental noise regulatory value (col. 7, line 66 – col. 8, line 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control steps of the refrigeration unit of Mehta by providing a noise control criteria for a daytime mode as taught by Kim in order to keep the noise generated from the air conditioner below the environmental noise regulatory value at all times (see col. 2, lines 10-15, Kim).
In regards to claims 5 and 11, Mehta teaches all the limitations of claims 5 and 11 and further teaches that the second sound demand level corresponds to the maximum sound level limits based on a period of time at night (see paragraph 20); and the refrigeration unit is operated for different sound limits based on a time of day (see paragraphs 57, 77 and claim 6), where the sound limits are maximum sound limits during the time of the day, which includes daytime and nighttime (see paragraphs 57 and 20).
In regards to claim 12, Mehta teaches all the limitations of claim 12 and further teaches determining the first demand level of the outdoor unit (reduced capacity of the compressor or the condenser fan, see paragraph 28 and figs. 2-3) based on sound measurement by sound sensor (see step 315, fig. 3) and a local noise limit value (compressor and fan demand level are set at sound levels below the maximum sound level limit, see paragraph 27-28, and 23; and figs. 2-3; where the maximum sound level represents the local noise limitation for a time of day, see paragraph 57) and a background structural noise value that may act as a buffer (see paragraph 63).
However, Mehta does not explicitly teach a background noise compensation value.
Kim teaches ambient noise measured by the sensor (12) and the low noise air conditioner operation performed according to the ambient noise in the background of the air conditioner (see col. 6, lines 8-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication device and control steps of the refrigeration unit of Mehta by providing an ambient noise measurement and control of the air conditioner according to the ambient noise as taught by Kim in order to accurately control the operation of the air conditioning devices such as compressor and condenser fan to counter the net effect of the ambient and equipment noise (see abstract and col. 2, lines 1-15, Kim).
In regards to claims 13-14, Mehta teaches all the limitations of claims 13 and 14 and further teaches that the background noise compensation value is used only if a measured background noise is greater than a first threshold value and/or less than a second threshold value (this is a contingent limitation in a method claim, see MPEP 2111.04).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2015/0300684 A1) as applied to claim 8.
In regards to claim 15, Mehta teaches all the limitations of claim 15 except that the sound level measurement is provided by a user.
However, Mehta further discloses providing sound level limit values by a user (see paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound level measurement through a user to the communication device of Mehta based on the further teachings of Mehta of providing sound level limits through a user because applying a known technique would have yielded a predictable result of the communication device receiving the sound level measurements from a user just as taught by Mehta where the sound level limits entered by the user are received by the communication device.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2015/0300684 A1) as applied to claim 8 above and further in view of Hunka (US 10,001,789 B2).
In regards to claim 16, Mehta teaches all the limitations of claim 16 and further teaches receiving, by the communication device, a user input (user preferred maximum sound level limit received by the sound controller 150, see paragraph 52) and estimate the noise (sound level) level for both of the compressor and the condenser fan (see paragraph 63).
However, Mehta does not explicitly teach using the user input comprising a quantity of reflective surfaces, a power rating of the outdoor unit or the predefined distance for calculating noise.
Hunka teaches that the communication device determines (by calculating) sound rating value (see col. 13, lines 25-29) to estimate pressure control based on user input (see block 1510 for determining pressure control based on user input and sound rating value, fig. 10B and col. 13, lines 19-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the communication device of Mehta by determining estimated noise level as a function of user input, which includes a sound rating based on the teachings of Hunka for both the compressor and condenser fan at the predefined distance in order to accurately control the operation of the air conditioning devices such as compressor and condenser fan to counter the net effect of the ambient and equipment noise by operating within the sound rating limits of the outdoor unit.

Claims 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2015/0300684 A1) and in view of Hunka (US 10,001,789 B2).
In regards to claim 17, Mehta teaches a method implemented by a communication device for commissioning a heating, ventilation, and air conditioning (HVAC) system (controlling compressor and condenser fan speed based on sound level for an HVAC system 100, see fig. 1; abstract and paragraph 20), wherein the HVAC system comprises an outdoor unit and a controller (controllers 140, 145, 150 and outdoor unit 105), the method comprising:
receiving, at a communication device (135 and 150), information related to sound level of an outdoor unit (sound power level of the refrigeration unit, see paragraphs 25, 34; calculating sound level of the refrigeration unit via sensor 135 at step 315, see fig. 3; determining sound level operation range at step 220, see fig. 2 and paragraph 46, which would be related to the sound power level of the outdoor unit), wherein the outdoor unit comprises an outdoor fan (115) and a compressor (110);
receiving, by the communication device, a user input (user preferred maximum sound level limit received by the sound controller 150, see paragraph 52) and estimate the noise (sound level) level for both of the compressor and the condenser fan (see paragraph 63);
determining, at the communication device, demand level of the outdoor unit from estimated sound level values (determining estimated maximum rotational speeds of the compressor and the outdoor fan speed which are constrained by the maximum sound level limit, which includes maximum sound power level and within the sound level operating range, see paragraphs 31-34 and 58; also see steps 305-320; wherein the sound level includes sound power level, see paragraphs 24-25), wherein the demand levels of the compressor or condenser fan correspond to a sound level value less than a noise level limit (sound level operating range is less than the local maximum sound limit for a time of day, see paragraphs 20, 52, and 57);
determining, at the communication device, an estimated sound level value (determining sound level limits at steps 210-220, and 315-320, see figs. 2-3) for each of the plurality of demand levels of the outdoor unit (for each of the compressor and condenser fan rotational speeds up to the respective maximum values, see paragraph 59 and fig. 3) according to the information related to the sound level (sound power levels for compressor and condenser maximum and reduced speeds calculated at steps 305 and 310 after the repeating the speed reduction loop 320-325 and returning to step 305, see fig. 3 and paragraphs 62-67); and
receiving, at a sound sensor (135, first sound level measurements (sensor 135 measures sound, see paragraph 40) in response to operating the outdoor unit in one of a cooling or heating modes (sensor 135 measures sound in response to compressor operation, see paragraph 40, where the compressor is operated in cooling or heating modes, see paragraphs 35, 27, and 58);
determining, by a processor (at least sound controller 150), a first demand level for the outdoor unit based on the first sound level measurements (determining maximum sound level limit, see paragraphs 31, 53, for sounds generated by compressor or condenser fan, see paragraph 40); and
transmitting, by the processor, the first demand level for the outdoor unit to the controller (controller 140 executes cooling operation based on sound level limits and range determined and set by sound controller 150, see fig. 2 and paragraph 56, which implies that the controller 140 receives the maximum sound demand levels from the sound controller 150 to operate the outdoor unit).
However, Mehta does not explicitly teach using the user input comprising a quantity of reflective surfaces, a power rating of the outdoor unit or the predefined distance for calculating noise.
Hunka teaches that the communication device determines (by calculating) sound rating value (see col. 13, lines 25-29) to estimate pressure control based on user input (see block 1510 for determining pressure control based on user input and sound rating value, fig. 10B and col. 13, lines 19-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the communication device of Mehta by determining estimated noise level as a function of user input, which includes a sound rating based on the teachings of Hunka for both the compressor and condenser fan at the predefined distance in order to accurately control the operation of the air conditioning devices such as compressor and condenser fan to counter the net effect of the ambient and equipment noise by operating within the sound rating limits of the outdoor unit.
In regards to claim 18, Mehta teaches determining the estimated sound level values based on at least one of sound power rating level, equipment location factor, barrier shielding factor, sound path factor, and distance to a point of evaluation (sound pressure level is dependent on location of measurement relative to the refrigeration unit, see paragraph 26 and the sound level sensor located remotely form the refrigeration unit at a property line, see paragraph 46).
In regards to claim 19, Mehta teaches transmitting, by the communication device, estimated sound level values for the demand levels of the compressor and the outdoor fan to a remote server (saving and receiving the sound level value for compressor and condenser fan at the controller 140) associated with a municipality (controller 140 associated with a municipality by the maximum sound level limits set at the controller based on local or state regulations, see paragraphs 20 and 52).
In regards to claim 21, Mehta teaches that the communication device comprises the sound sensor and the processor (controller 150, sensor 135).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2015/0300684 A1) in view of Hunka as applied to claim 17 above and further in view of Wollitz (US 2011/0217185 A1).
In regards to claim 20, Mehta as modified teaches the limitations of claim 20 except locating an outdoor unit based on sound level value.
However, Wollitz discloses locating the orientation of the parts of the compressor (100) based on sound level values (vibratory patterns represent orientation of parts of the compressor, see paragraphs 35-37 and 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the communication device of Mehta as modified to locate the outdoor unit of Mehta based on the estimated sound level value for each plurality of demand levels of the outdoor unit based on the teachings of Wollitz in order to accurately determine the location of the noise producing compressor and take measures to reduce the noise dissipation and production by dissipating energy at the compressor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                /NELSON J NIEVES/Primary Examiner, Art Unit 3763